Citation Nr: 0839758	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-32 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a lung disorder due 
to exposure to asbestos and/or Agent Orange

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for diabetes mellitus, 
type II due to Agent Orange exposure.

5.  Entitlement to service connection for chronic 
inflammation demyelinating polyneuropathy (CIDP) of the right 
upper extremity claimed as peripheral neuropathy due to Agent 
Orange exposure.

6.  Entitlement to service connection for CIDP of the left 
upper extremity claimed as peripheral neuropathy due to Agent 
Orange exposure.

7.  Entitlement to service connection for a kidney disorder 
due to Agent Orange.

8.  Entitlement to service connection for sexual dysfunction 
due to Agent Orange.

9.  Entitlement to service connection for a bilateral foot 
disorder due to Agent Orange.

10.  Entitlement to service connection for a heart condition 
disorder due to Agent Orange.

11.  Entitlement to service connection for hypertension due 
to Agent Orange.

12.  Entitlement to service connection for a vision disorder 
due to diabetes mellitus, type II


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Houston, 
Texas RO; a transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and has appealed this case to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.  The veteran's claims 
for service connection for diabetes mellitus, type 2, CIDP of 
the right and left upper extremities, kidney disorder, sexual 
dysfunction, bilateral foot disorder, heart disorder, 
hypertension and vision disorder are subject to this stay, 
and its adjudication therefore must be deferred.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran is currently not diagnosed with right ear hearing 
loss under VA laws and regulations.

2.  The competent medical evidence of record shows that the 
veteran's current left ear hearing disability is not 
etiologically related to military service. 

3.  The competent evidence of record shows that the veteran 
does not have a current lung disorder.

4.  The competent medical evidence of record does not 
indicate that the veteran has PTSD related to his active 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed related to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).  

2. A lung disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303 (2008).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

An April 2005 VCAA letter informed the veteran of what 
evidence was required to substantiate his claims of service 
connection for bilateral hearing loss, a lung disorder and 
PTSD.  This letter also informed him of his and VA's 
respective duties for obtaining evidence.  The VCAA letter 
requested the veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

In this case, the disability rating and the effective date 
portion of the duty to notify was satisfied subsequent to the 
initial AOJ decision by way of a letter sent to the veteran 
in March 2006.  The Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of the notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
the supplemental statement of the case issued in September 
2006 after the notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, a January 
2006 VA audiological examination report and a January 2006 VA 
psychological examination report.  Additionally, the claims 
file contains the veteran's statements in support of his 
claim.  The Board has carefully reviewed such statements and 
it concludes that the veteran has not identified further 
available evidence not already of record.  There is no other 
indication in the file that there are additional relevant 
records that have not yet been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim. 

II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Bilateral hearing loss

The veteran filed a claim for bilateral hearing loss in April 
2005.  He contends that he incurred bilateral hearing loss 
from exposure to naval engine rooms, gunfire from the ship, 
aircraft fire and small arms when attacking insurgents on the 
coasts and on the ground of Vietnam during active military 
service.  The RO denied service connection disability for 
bilateral hearing loss.  The veteran appeals this decision.

In assessing the veteran's service connection claim for 
hearing loss, the Board must first determine whether the 
veteran has a hearing disability under VA regulations. 
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385.  Thereunder, a 
hearing disability will be determined where any of the 
following threshold measures have been found: where the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
where the auditory threshold for at least three of the 
frequencies is 26 dB or greater; or where speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
Id.

The medical evidence of record reveals that the veteran does 
not meet the requirements for a hearing disability under VA 
laws and regulations for the right ear.  A January 2006 VA 
audiological examination showed that the veteran exhibited 
pure tome thresholds of 25 dB at 500 Hz, 15 dB at 1000 Hz, 15 
dB at 2000 Hz, 25 dB at 3000 Hz, and 25 dB at 4000 Hz in the 
right ear.  The speech recognition score using the Maryland 
CNC Test showed 94 percent for the right ear.  As the 
veteran's auditory threshold for the right ear is not 
manifested by 40 decibels or greater in any of the required 
frequencies, nor by 26 decibels or greater for at least three 
of the above frequencies, nor by speech recognition scores 
using the Maryland CNC Test less that 94 percent, the Board 
finds that the veteran does not meet the requirements for a 
right ear hearing impairment disability.  Without evidence of 
a current disability, the Board must find that the 
entitlement to service connected disability for right ear 
hearing loss is not warranted.  

Concerning the veteran's left ear, the medical evidence of 
record shows that the veteran currently has left ear hearing 
loss.  A VA audiologist diagnosed the veteran with mild to 
profound primarily mixed hearing loss between 250 Hz to 8000 
Hz for the left ear.  The examination revealed that the 
veteran exhibited pure tone thresholds of 50 dB at 500 Hz, 40 
dB at 1000 Hz, 35 dB at 2000 Hz, 55 dB at 3000 Hz, and 80 dB 
at 4000 Hz in the left ear.  The speech recognition score 
using the Maryland CNC Test showed 94 percent for the left 
ear.  The left ear exhibited an auditory threshold above 40 
decibels in at least one of the required frequencies, 
therefore, the veteran's hearing loss in the left ear meets 
the definition of impaired hearing under 38 C.F.R. § 3.385.  

However, the evidence does not show that the veteran incurred 
a hearing impairment in service or manifested a continuity of 
symptomatology indicative of a hearing disorder in the first 
several years after discharge from military service.  The 
service medical records do not indicate that the veteran 
complained about any hearing impairment or sought treatment 
for ear related problems while in military service.  The 
August 1967 separation examination revealed whispered voice 
testing was 15/15 bilaterally.  The earliest medical evidence 
of a hearing disorder is found in the January 2006 VA 
examination report noted above, which is dated approximately 
39 years following service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 200) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  The Board notes that the veteran 
reported to the VA examiner in January 2006 that the onset of 
his hearing loss was in 1972, 5 years after discharge from 
active military service.

Furthermore, there is no competent medical opinion linking 
the veteran's hearing impairment to his period of active 
military service.  In fact, the record contains a medical 
opinion opposing the veteran's claim.  After a review of the 
claims file to include the veteran's service medical records 
and an examination of the veteran, the VA examiner in January 
2006 provided the opinion that military noise exposure was 
not responsible for the veteran's hearing loss.  As part of 
the examiner's rationale for his opinion, he noted that the 
veteran stated he first noticed hearing loss 5 years after 
discharge from military service and he denied hearing loss 
prior to that time.  

The veteran asserts that his left ear hearing loss was caused 
by military service.  Lay persons can provide an account of 
observable symptoms, such as in this case the veteran's 
observation that he has difficulty hearing and when he first 
noticed having problems with his hearing.  See Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay 
assertions regarding medical matters such as an opinion 
whether a disability is related to an injury or disease in 
service has no probative value because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet. App. 
at 494-95.  The veteran is not a licensed health care 
professional; therefore, the lay evidence offered by the 
veteran is not competent medical evidence and does not prove 
a relationship between the veteran's hearing loss in his left 
ear and exposure to loud noise during military service.  The 
only competent medical evidence of record shows that the 
veteran's left ear hearing loss is not related to his 
military service.  Accordingly, the veteran does not meet the 
requirements for service connection for left ear hearing 
loss.

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the veteran's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss is not warranted.

Lung Disorder

The veteran filed a claim for a lung disorder due to exposure 
to asbestos and/or Agent Orange exposure during active 
military service in April 2005.  The RO denied the claim.  
The veteran appeals this decision.

In order for the veteran to be entitled to service connection 
for a lung disorder, the medical evidence must show a 
diagnosis of that disability.  After a careful review of the 
record, the Board finds that the competent medical evidence 
of record reveals that the veteran did not complain of lung 
problems or seek treatment for any lung disorder.  There is 
no evidence of a current diagnosis of a lung disorder.  
Furthermore, the veteran stated during the August 2008 Board 
hearing that he did have a current diagnosis of any specific 
lung condition.

Without evidence of a current disability, the Board must find 
that the veteran's claim of entitlement to service connection 
for lung disorder is not warranted.  The benefit of the doubt 
doctrine is not applicable in this case, because the 
preponderance of the evidence is against the claims for 
service connection.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

PTSD

The veteran filed a claim for entitlement to service 
connection for PTSD in April 2005.  The veteran contends that 
he currently suffers from PTSD as a result of incidents that 
occurred during his military service.  The RO denied service 
connection for PTSD.  The veteran appeals this decision.  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The medical evidence of record shows that veteran was 
diagnosed with chronic PTSD and chronic, severe, major 
depression in an August 2005 VA treatment record.  The Board 
notes that the report did not document the veteran discussing 
any in-service stressors and the psychiatrist did not relate 
the diagnosis of PTSD to any event or stressor in service.  
The veteran underwent a VA neuropsychiatric examination in 
January 2006.  The examiner diagnosed the veteran with 
anxiety disorder, no otherwise specified and a depressive 
disorder not otherwise specified.  The examiner stated that 
the veteran did not meet the full criteria for a diagnosis of 
post-traumatic stress disorder because most of the veteran's 
anxiety and depression appeared to be related to life events, 
losses and financial concerns occurring many years after his 
period of service.  Thus, the Board finds that the competent 
medical evidence of record does not show that the veteran has 
a diagnosis of PTSD that is related to stressors from 
military service.

The Board recognizes that the veteran contends that his PTSD 
is related to events that occurred in service.  Lay persons 
can provide an eyewitness account of a veteran's visible 
symptoms or the facts of observed situations or 
circumstances.  See Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  However, lay assertions regarding medical 
matters such as the specific diagnosis of PTSD or an opinion 
on the etiology of PTSD have no probative value because lay 
persons are not competent to offer medical opinions that 
require special knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The lay evidence offered by the 
veteran is not competent medical evidence.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and the benefit of the doubt rule is not for 
application.  See Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001); see also 38 U.S.C.A. § 5107.  Accordingly, 
entitlement to service connection for PTSD is not warranted.    


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for a lung disorder is 
denied.

3.  Entitlement to service connection for PTSD is denied. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


